The opinion of the court was delivered, July 7th 1870, by
Sharswood, J.
— No point has been made as to the jurisdiction of this court to review the opinion of the court below upon the question submitted to them by the case stated; nor is it necessary that we should pass upon it, because we consider the order discharging the rule taken for the payment of interest entirely correct.
The 36th section of the Act of Assembly, March 19th 1860, Pamph. L. 195, entitled “An Act to incorporate the city of Harrisburg in the county of Dauphin,” provides that the damages awarded to landholders for the opening of streets shall be paid within six months from and after the same shall have been approved by the Court of Quarter Sessions. According to general principles interest is to be calculated only from the time a demand is payable, unless there are special circumstances. It is to be presumed that the viewers took this delay into consideration. If the owner continued undisturbed in the full receipt of the rents and profits, it would not be right 4hat he should in addition receive full interest on the value of the land. The case of Philadelphia v. Dyer, 5 Wright 463, was under a statute which merely declared that if the damages were not paid within one year from the assessment the claimant could sue the city therefor. In The Pennsylvania Railroad Co. v. Cooper, 8 P. F. Smith 408, the owner had been delayed by exceptions filed by the company, and all that was decided was, that in such a case the confirmation ought to have been entered nunc fro tuna, and that the party was entitled to interest during the pendency of the exceptions. Had *134that been the case here, there would be great reason for the same order, and that the six months should be computed accordingly. But it does not appear by which party the exceptions were filed. The paper is said to be lost, and no record was made except of the date of it.
Order affirmed.